     Case 2:20-cv-00136-GMN-EJY Document 33 Filed 11/20/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    BENJAMIN DENT,                                          Case No. 2:20-cv-00136-GMN-EJY
 5                    Plaintiff,
 6                    v.                                         ORDER EXTENDING STAY
 7    MICHAEL VIEVER, et al.,
 8                    Defendants.
 9
10           This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”) on

11   October 15, 2020. ECF No. 28. The case was stayed for ninety (90) days to January 13, 2021, to

12   allow Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the

13   mediation session with a court-appointed mediator cannot and will not be held before the stay

14   expires. The Court now extends the stay until three (3) days after the scheduled IEM, currently set

15   for February 26, 2021, at 8:30 a.m. The status report is also due on that date. During this stay period

16   and until the Court lifts the stay, no other pleadings or papers may be filed in this case, and the

17   parties may not engage in any discovery, nor are the parties required to respond to any paper filed

18   in violation of the stay unless specifically ordered by the Court to do so.

19           For the foregoing reasons, IT IS HEREBY ORDERED that the stay is extended until three

20   (3) days after the IEM. The Office of the Attorney General shall file the report form regarding the

21   results of the stay by that date.

22           IT IS SO ORDERED.

23           DATED this 20th day of November 2020.

24

25

26                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
27

28
